 

Exhibit 10.24

 

 

SECOND ADDENDUM TO LEASE AGREEMENT




Between




REED ROAD INDUSTRIAL PARK LLC #1, LANDLORD




And




OCEAN POWER TECHNOLOGIES, INC., TENANT






1.

This Second Addendum to Lease Agreement is executed effective June 1, 2008 and
specifically and expressly is incorporated into the Lease Agreement, dated
August 30, 2005, and Addendum to Lease Agreement dated January 27, 2006. (The
Lease Agreement, Addendum to Lease Agreement and this Second Addendum to Lease
Agreement collectively referred to hereinafter as the “Lease”). In the event of
any inconsistency or discrepancy, the terms, covenants, conditions and
provisions of the within Second Addendum to Lease Agreement shall supersede and
prevail over those otherwise set forth in the Lease.

 

2.

Landlord and Tenant acknowledge and agree that the office space and warehouse
space within the Expansion Space has been modified. The Expansion Space now
consists of 2,781 square feet of office space and 319 square feet of warehouse
space. The requisite inspections have been completed by the Township of Hopewell
and a Certificate of Approval has been issued.

 

3.

Landlord and Tenant further acknowledge and agree that the costs of the
modifications to the Expansion Space shall be shared by the parties. Tenant’s
share of the costs to date is $58,805.00. Tenant shall pay to Landlord, upon
execution of the within Second Addendum to Lease, the full sum of $58,805.00.

 

4.

Commencing June 1, 2008, the Annual Rental and Additional Rental for the
Expansion Space shall be as follows:



 

ANNUAL RENTAL






Space

Per Square Foot

Annual Rental

Monthly Rental

Office

$15.00

$41,715.00

$3,476.25

Warehouse

$  6.75

$  2,153.25

$  179.44

 

TOTAL

$43,868.25

$3,655.69



 

ADDITIONAL RENTAL




3,100 square feet presently @ $3.36 per square foot = $10,416.00 ($868.00 per
month)




(This amount is subject to annual increases based upon actual
triple net costs, defined in the Lease as Additional Rental)




Total Monthly Payment of Annual Rental and Additional Rental = $4,523.69






5.

Upon execution of the within Second Addendum, Tenant shall pay to Landlord the
sum of $1,155.69, constituting the increase in Rental due for the month of June
2008 and July 2008.

 

6.

All remaining terms, covenants, conditions and provisions of the Lease and
Schedules shall remain in full force and effect.

 

WITNESS/ATTEST:

 

 

/s/ Anna Lovero-Force

REED ROAD INDUSTRIAL PARK LLC #1,

Landlord

 

By: /s/ John Lovero, Jr.

John Lovero, Jr., Managing Member

 

 

 

 

/s/ Mary P. Mikula

OCEAN POWER TECHNOLOGIES, INC.,

Tenant

 

By: /s/ Charles F. Dunleavy

Charles F. Dunleavy,

Vice President-Finance



 

 